Citation Nr: 0402639	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington




THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to August 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO.  

In July 2003, a hearing was conducted at the RO by the 
undersigned Veterans Law Judge who has been designated to 
make the final disposition of this proceeding for VA.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

In the Board's opinion, the medical records are unclear as to 
the effect of the service-connected lumbar herniated nucleus 
pulposis, ankylosing, spondylitis, post-operative, on the 
veteran's ability to perform substantially gainful employment 
given his education and occupational background.  

The current medical evidence of record is inconclusive for 
purposes of determining whether the service-connected back 
disability meets the criteria for a total compensation rating 
due to individual unemployability (TDIU) under 38 C.F.R. 
§ 4.16 (2003).  

For example, on the June 2002 VA examination, the veteran 
reported as saying that his depression constituted 60 
percent, his neck condition 30 percent, and his back 
condition 10 percent of why he stopped working in September 
1995.  The examiner opined that he agreed with this 
estimation, without any further elaboration.  

However, the Board notes that in the July 2003 hearing, the 
veteran's testimony indicated that he had to stop working in 
September 1995 primarily because of his service-connected 
lumbar herniated nucleus pulposis, ankylosing, spondylitis, 
post-operative, and that his depression was only a temporary 
condition brought about because he was forced to sell his 
business.  

The veteran went on to testify that in his opinion the VA 
examiner misconstrued his answers regarding the assigning of 
percentages to the reasons why he had to stop working in 
September 1995.  

In the Board's opinion, regardless of whether the veteran's 
answers were misconstrued by the VA examiner, the examiner's 
questions are probative as to why the veteran stopped working 
in September 1995; however, not to the issue at hand, 
specifically, whether the service-connected lumbar herniated 
nucleus pulposis, ankylosing, spondylitis, post-operative, 
render him unable to secure or follow any substantially 
gainful employment.  Such should be accomplished on remand.  

Based on the foregoing, the Board finds that a VA examination 
is warranted in order to ascertain the current extent of 
impairment of the service-connected lumbar herniated nucleus 
pulposis, ankylosing, spondylitis, post-operative, on his 
occupational functioning.  Such clarification would be highly 
probative in determining whether the veteran is entitled to 
TDIU under 38 C.F.R. § 4.16 (2003).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law prior to the veteran's appeal.  The VCAA essentially 
enhances the VA's obligation to notify him about his claim 
(i.e., what information or evidence is required to grant his 
claim) and to assist him to obtain evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
for a TDIU rating for the service-
connected lumbar herniated nucleus 
pulposis, ankylosing, spondylitis, post-
operative.  

2.  The RO should arrange for the veteran 
to undergo a VA examination, in order to 
determine the current severity of his 
service-connected lumbar herniated 
nucleus pulposis, ankylosing, 
spondylitis, post-operative.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner 
should render an opinion whether the 
service-connected lumbar herniated 
nucleus pulposis, ankylosing, 
spondylitis, post-operative precludes the 
veteran from finding and maintaining 
substantially gainful employment in light 
of his educational and work background.  
Complete rationale for all opinions 
expressed should be provided.    

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
TDIU rating.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



